            Case 1:17-cv-09285-DCF Document 38 Filed 04/18/19 Page 1 of 2
                                                                          USDCSDNY
UNITED STATES DISTRICT COURT
                                                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED ,
                                                                      I nr)c #:
 JOSEPH FERRARO,                                                      I   l >ATE FI:-:-L_E_D_:~Tf---~:----

                                Plaintiff,
                                                                           17cv9285 (DF)
                 -against-
                                                                           ORDER OF
                                                                           DISMISSAL
 HALEVY LIFE, INC., HALEVY LIFE HEALTH
 CLUBS, LLC, and JEFF HALEVY, and individual,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act, the New York Labor Law, and the New

York State Human Rights Law, which is before this Court on the consent of the parties pursuant

to 28 U.S.C. § 636(c), the parties, having reached an agreement in principle to resolve the action,

have placed their proposed settlement agreement before this Court for approval. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review

of FLSA settlements). The parties have also submitted a letter detailing why they believe the

proposed settlement agreement is fair, reasonable, and adequate. (Dkt. 31.) This Court has

reviewed the parties' submission in order to determine whether the proposed agreement

(Dkt. 31-1) represents a reasonable compromise of the claims asserted in this action, and, in light

of the totality of the relevant circumstances, including the representations made in the parties'

letter, the terms of the proposed settlement agreement, and this Court's own familiarity with this

matter, it is hereby ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs claims in this action and to compensate

Plaintiffs counsel for their legal fees, and the agreement is therefore approved.
            Case 1:17-cv-09285-DCF Document 38 Filed 04/18/19 Page 2 of 2


       2.      The Court notes that, although the proposed settlement agreement does not

expressly contemplate that the Court will retain jurisdiction over this action to enforce the

agreement, the Court held a telephone conference with counsel on March 28, 2019, at which

counsel indicated that they wished the Court to do so. Following that conference, the parties

submitted another joint letter (Dkt. 37), confirming that they mutually consented to the Court

"retaining jurisdiction over this matter for the purposes of enforcement of the settlement

agreement." In light of this, and in order to effectuate the evident intent of the parties, this Court

will retain jurisdiction over this matter, solely for the purpose of enforcing the settlement

agreement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party.

Dated: New York, New York
       April 18,2019

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  2
